Citation Nr: 1411036	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to service connection for bilateral elbow disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for bilateral knee disability.

7.  Entitlement to service connection for left wrist disability, to include fracture residuals.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2011, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to an increased rating for the Veteran's service-connected psychiatric disability (variously diagnosed as PTSD, anxiety, and depression); entitlement to service connection for a traumatic brain injury (TBI); numbness of the extremities; exposure to radiation and unknown chemical agents; and Gulf War Syndrome.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The issues of bilateral ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and a back disability are addressed in the REMAND.


FINDINGS OF FACT

1.  A bilateral foot disability is etiologically related to the Veteran's active service.  

2.  A bilateral knee disability is etiologically related to the Veteran's active service.

3.  A left wrist disability is etiologically related to the Veteran's active service.   


CONCLUSIONS OF LAW

1.  A bilateral foot disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).            

3. A left wrist disability was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).            
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA has to specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The record shows that the Veteran was mailed a letter in April 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board finds the Veteran has been provided adequate assistance in response to the issues addressed in this decision.  The Veteran's service medical records and VA treatment records and examination are of record.  

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran asserts that he executed many parachute jumps, and that he regularly carried heavy equipment on long missions while deployed, which resulted in a bilateral foot disability, a bilateral knee disability, and a left wrist fracture.  The Veteran was awarded the combat infantryman badge and the injuries reported are consistent with the circumstances of his service.  As such, the Veteran is afforded the combat presumption, and the Board concedes that he experienced the injuries he described while he was in active service.  The remaining question is whether the Veteran has current disabilities related to the in-service injuries.  

The Veteran's service treatment records include a November 2002 medical report which found he was qualified for Airborne training.  The available records do not include an enlistment examination report, however, there is no indication of any pre-existing foot, knee, or left wrist disabilities.  Records also show that diagnoses were provided during service including a bilateral foot disability (pes planus) in November 2007, bilateral knee patellofemoral syndrome in May 2005, and a one year history of pain associated with an old left wrist fracture in March 2006.  A May 2008 VA examination report, in essence, noted complaints of continued chronic bilateral foot pain, bilateral knee pain, and left wrist pain.  

Based upon the evidence of record, the Board finds a bilateral foot disability, bilateral knee disability, and left wrist disability are etiologically related to the Veteran's active service.  The Veteran's pes planus, bilateral knee patellofemoral syndrome, and pain associated with an old left wrist fracture are shown to have been chronic during active service.  The Board has considered the medical and lay evidence of record.  The weight of the evidence reflects that the Veteran has a bilateral foot disability, a bilateral knee patellofemoral syndrome, and a left wrist disability due to injuries incurred in service and which are shown to have been chronic during active service.  Therefore, entitlement to service connection for these disabilities is in order.  


ORDER

Entitlement to service connection for a bilateral foot disability is granted.

Entitlement to service connection for a bilateral knee disability is granted. 

Entitlement to service connection for a left wrist disability is granted. 


REMAND

The Board regrets additional delay, but finds that additional development is required as to the Veteran's claims for entitlement to service-connection for a bilateral ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and a back disability.

The Veteran asserts that he has a bilateral ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and a back disability as a result of his active service.  He related that he executed many parachute jumps and that he regularly carried heavy equipment on long missions while deployed.  Based on the Veteran's testimony and the evidence of record, the Board finds his reports of injuries in service are consistent with the circumstance of his combat service.  

The Veteran's service medical records also reflect that he was treated for ankle and low back problems during service.  A May 2008 VA examination approximately two months after the Veteran's discharge from active service noted complaints of bilateral ankle pain, bilateral shoulder pain, bilateral elbow pain, and back pain.  No diagnoses as to these matters were provided; however, diagnostic studies are shown to have been conducted.  

VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Therefore, the Veteran should be provided a new VA examination by an appropriate examiner to determine the nature and etiology of any present bilateral ankle disability, bilateral shoulder disability, bilateral elbow disability, or back disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA and private medical records, not yet associated with the claims file and associate them with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral ankle disability, bilateral shoulder disability, bilateral elbow disability, or back disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be performed, and an explanation must be provided if it is found that X-ray studies are not necessary for adequate opinions. 

The examiner should take note of the fact that the Veteran's report of injuries in service are consistent with the circumstances of his combat service.  The rationale for all opinions expressed must be provided.  

3. Then readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


